Order entered December 14, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-22-00467-CV

               IN RE LSP PRODUCTS GROUP, INC., Relator

          Original Proceeding from the County Court at Law No. 1
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-02738-A

                                   ORDER
                 Before Justices Schenck, Reichek, and Carlyle

      Based on the Court’s opinion of today’s date, we DENY relator’s petition

for writ of mandamus.

      We also LIFT the stay issued by this Court’s May 18, 2022 Order.


                                           /s/   AMANDA L. REICHEK
                                                 JUSTICE